Citation Nr: 0003259	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for residuals 
of low back injury, avulsion fracture at L4-5 with fractured 
coccyx, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1984 to 
October 1986 and from April 1987 to February 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an increased rating for the 
veteran's service-connected back condition. 

In September 1997, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran's lumbar spine condition is manifested by 
subjective complaints of pain with motion, slight limitation 
of motion, disc space narrowing, and vertebral deformity, 
with no objective evidence of functional loss as a result of 
these symptoms.


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased disability rating 
for his lumbar spine condition is well grounded, and VA has 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of low back injury, avulsion fracture 
at L4-5 with fractured coccyx, have not been met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, and 4.71a, Diagnostic 
Codes 5285 and 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased lumbar spine 
pain; therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  The Board has noted the comment by the 
veteran's accredited representative at the September 1997 
personal hearing asking for consideration of a remand for 
additional evidence.  However, there is no indication of the 
existence of evidence not of record that would be helpful to 
the veteran's claim.  There is no evidence indicating that 
there has been a material change in the severity of his 
service-connected back condition since he was examined in 
1998, and sufficient evidence is of record to rate the 
service-connected disability properly.  There is no 
indication of additional treatment records that the RO failed 
to obtain.  Accordingly, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is evaluated under Diagnostic Code 5285-5293 at 
20 percent.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (1999).  The 
hyphenated diagnostic code in this case indicates that 
residuals of fractured vertebra under Diagnostic Code 5285 is 
the service-connected disorder, and intervertebral disc 
syndrome under Diagnostic Code 5293 is a residual condition.  

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).  Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the affected nerve may cause limitation of motion 
of the cervical, thoracic, or lumbar vertebra.  VAOPGCPREC 
36-97.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.

Diagnostic Code 5285 pertains to residuals of fractured 
vertebra.  A 100 percent disability rating is assigned when 
there is spinal cord involvement, or when the individual is 
bedridden or requires long leg braces.  A 60 percent 
disability rating is warranted where there is no cord 
involvement and there is abnormal mobility requiring a neck 
brace (jury mast).  In other cases, the residuals are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  

Under Diagnostic Code 5293, a 10 percent disability rating is 
provided for mild intervertebral disc syndrome, a 20 percent 
disability rating is provided for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
disability rating is provided for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent disability rating is warranted for symptoms 
analogous to pronounced intervertebral disc syndrome with 
little intermittent relief and persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; reports of 
VA examinations conducted in 1992, 1996, and 1998; VA 
outpatient records for treatment between 1995 and 1998; and 
the veteran's testimony presented in 1997.  The pertinent 
evidence is discussed below.

In a March 1993 rating decision, the RO granted a 20 percent 
disability rating for the veteran's back condition.  It was 
indicated that this was a combination of a 10 percent rating 
for deformed vertebra and a 10 percent rating for slight 
limitation of motion of the lumbar spine.  Therefore, the 
veteran has already been assigned a separate 10 percent 
rating for vertebral deformity under Diagnostic Code 5285 
based on the avulsion fracture of L4-5.  He has not, however, 
met any of the criteria for an increased rating under 
Diagnostic Code 5285.  There is no medical evidence showing 
that the veteran has abnormal mobility of the lumbar spine, 
as opposed to limitation of motion, or that it is necessary 
that he wear a jury mast.  Moreover, the veteran is not 
completely bedridden due to his lumbar spine disorder.  
Therefore, the preponderance of the evidence is against 
assignment of a disability rating higher than 10 percent 
under Diagnostic Code 5285.

Under Diagnostic Code 5293, the additional 10 percent rating 
assigned by the RO contemplated a mild level of symptoms.  
The recent findings have not shown that the veteran's back 
condition is any more than mildly disabling to him, and the 
lack of objective findings preponderates against assignment 
of a higher disability rating.  The recent medical evidence 
shows that, despite his complaints, the veteran is 
essentially normal from a functional standpoint.  

First, with respect to limitation of motion of the lumbar 
spine, the findings on the recent VA examinations have shown 
that, overall, there has been little change since 1992.  In 
1992, forward flexion of the lumbar spine was to 85 degrees.  
In 1996, there was slight improvement, with ability to 
forward flex to 90 degrees, while in 1998 there was slight 
worsening, with ability to forward flex to 70 degrees.  In 
1992, lateral flexion of the spine was to 30 degrees, and 
this remained unchanged in 1996 and 1998.  In 1992, backward 
extension of the spine was to 15 degrees.  This has decreased 
slightly, as shown by 10 degrees in 1996 and 5 degrees in 
1998.  In 1992, rotation of the lumbar spine was to 25 
degrees to the left and 35 degrees to the right.  This has 
remained essentially unchanged, as shown by 45 degrees 
bilaterally in 1996 and 30 degrees bilaterally in 1998.  
Therefore, although the 1998 ranges of motion showed slight 
decrease in forward flexion and backward extension as 
compared to 1992, lateral flexion and rotation remained the 
same.  Accordingly, the veteran's ability to move his lumbar 
spine has decreased slightly since 1992, but his current 
overall ability to move his lumbar spine motion remains no 
more than slightly limited.  The Board notes that the VA 
outpatient treatment records consistently show that he has 
full range of lumbar spine motion, so any limitations that he 
experiences are not constant. 

Second, the medical evidence does not show that the veteran's 
back condition is any more than slightly disabling to him.  
There have been no abnormal neurological deficits, which 
indicates that his disc disease has not progressed to the 
point where it interferes with his neurological functioning.  
Despite the veteran's complaints of increased back pain with 
certain activities, his actual functional impairment due to 
his lumbar spine disorder is no more than slight.  The 
medical evidence does not show impairment of motor strength, 
loss of sensation, or decreased reflexes.  The veteran's gait 
is not impaired.  He remains able to squat and walk on his 
heels and toes.  There is no evidence of muscle spasms or 
postural abnormalities.  There is no evidence of decreased 
musculature of the back, which indicates that the veteran 
continues to use those muscles.  He was prescribed a back 
brace in 1995, which he testified he uses only occasionally.  


Accordingly, the current 20 percent disability rating for a 
slight level of disability is appropriate.  It is clear that 
fracture of a lumbar vertebra will result in a certain level 
of functional loss.  In this case, the current 20 percent 
disability rating adequately compensates for any functional 
loss the veteran has that is attributable to his service-
connected lumbar spine condition.  The 20 percent disability 
rating was granted based on considerations of slight 
limitation of lumbar spine motion and vertebral deformity.  
The veteran's current limitation of lumbar spine motion and 
level of functional loss do not approximate the level of 
disability that would result from the criteria described 
above for an increased rating under Diagnostic Code 5293.  

The veteran's primary complaint regarding his lumbar spine 
condition is pain, especially with motion.  The Board also 
notes, however, that he testified that he also has 
considerable hip pain, which is not a service-connected 
condition nor relevant to his back condition.  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In this case, the 20 percent disability rating for, at most, 
slight impairment of the lumbar spine adequately compensates 
the veteran for his pain and for any functional loss and pain 
that he may experience during flare-ups.  The objective 
medical evidence does not create a reasonable doubt regarding 
the level of his back disability.  There are no findings 
indicative of a moderate back disorder such as impairment of 
motor strength or neurological deficits.  Therefore, a 
disability rating higher than 20 percent is not warranted.

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5292, for limitation 
of lumbar spine motion, a 40 percent disability rating is 
warranted for severe limitation.  However, limitation of 
motion is contemplated within Diagnostic Code 5293, and it 
would not be appropriate to assign separate evaluations for 
limitation of motion and intervertebral disc disease, because 
to do so would constitute evaluation of the same disability 
twice.  38 C.F.R. § 4.14 (1999); see VAOPGCPREC 36-97.  


Diagnostic Code 5295 provides a maximum disability rating of 
40 percent for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The only 
symptom of lumbosacral strain that the veteran has is 
narrowing or irregularity of joint space.  However, 
Diagnostic Code 5295 indicates that some of these symptoms 
must be present in order to warrant a 40 percent disability 
rating.  "Some" clearly contemplates more than one, and the 
veteran only has one symptom.  Moreover, he must have some of 
these symptoms with abnormal mobility on forced motion, and 
there is no medical evidence showing that he has abnormal 
mobility of the lumbar spine on forced motion.  Therefore, 
this diagnostic code does not provide the basis for 
assignment of an increased rating. 

Under Diagnostic Code 5289 for ankylosis of the lumbar spine, 
a 40 percent disability rating is warranted for favorable 
ankylosis, and a 50 percent disability rating is warranted 
for unfavorable ankylosis.  There is no medical evidence 
showing that the veteran has ankylosis of the lumbar spine, 
as opposed to limitation of motion.  He is able to move the 
lumbar spine, so it is clearly not immobile.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure") (citation omitted).  Therefore, 
consideration of the veteran's service-connected disability 
under Diagnostic Code 5286 is also not warranted.

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 20 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor.



ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of low back injury, avulsion fracture at L4-5 
with fractured coccyx, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

